EXHIBIT A
R
Handley Farah & Anderson PLLC




 777 6th Street, NW – 11th Floor – Washington, DC 20001
         T (202)-559-2411 – info@hfajustice.com
                                                                                                      2

About the Firm

Handley Farah & Anderson PLLC seeks to improve the world. The law firm litigates cases against
large corporations and other powerful interests that have unlawfully harmed people. The firm
vigorously pursues such cases to halt unjust practices, hold wrongdoers accountable and recover
financial damages for victims.

Handley Farah has particular expertise prosecuting class actions against multinational corporations
whose policies and practices have systematically harmed workers, consumers, farmers, or others.
Most of the lawsuits filed by Handley Farah are class actions that could not have been effectively
pursued on an individual basis, and the firm’s lawyers have extraordinary experience litigating
complex class actions from inception through trial.

When determining which cases to pursue, Handley Farah chooses to fight for those who need our
help most: underpaid workers, mistreated farmers, overcharged consumers, rejected tenants,
courageous whistleblowers, persons with disabilities, defrauded investors, and victims of
discrimination. The resources of these clients are vastly outmatched by those of the defendants—
but Handley Farah’s gifted lawyers level the playing field.

Lawyers at Handley Farah
Handley Farah is comprised of eight lawyers, a licensed private investigator and a paralegal located
in offices in Washington, DC; New York, NY; Boulder, CO and London, England. The firm’s
lawyers have graduated from top law schools, clerked for federal judges, litigated groundbreaking
cases, recovered hundreds of millions of dollars, published books and articles, been interviewed
on dozens of television programs, and received multiple awards.

Yet beyond their impressive résumés, the lawyers at Handley Farah are creative and inspired
litigators. They employ innovative legal strategies to overcome obstacles, and they fearlessly
litigate cases as long as necessary to secure justice for their clients. While they come from different
backgrounds, those lawyers are united by a singular purpose: to use their law degrees and legal
talents to help those in need.

Handley Farah’s lawyers have been repeatedly recognized for their extraordinary work and skills.
For example, founding partner Matthew Handley was a 2018 Finalist for Public Justice’s Trial
Lawyer of the Year for successfully representing a class of same-sex spouses denied health
insurance coverage by Wal-Mart. That same year, Mr. Handley’s legal efforts on behalf of
trafficked workers was featured prominently in the book, The Girl from Kathmandu, Twelve Dead
Men and a Woman’s Quest for Justice, by award-winning journalist Cam Simpson.

Uncovering Injustices
Unlike many plaintiffs’ firms, Handley Farah rarely pursues cases on the heels of government
indictments or cases that other firms have already filed. Instead, Handley Farah labors to uncover,
examine, and prosecute injustices that no one else has discovered.




                          777 6th Street, NW – 11th Floor – Washington, DC 20001
                                   T (202)-559-2411 – info@hfajustice.com
                                                                                                   3




The lawyers at Handley Farah are particularly adept at investigating and developing compelling
cases. They collaborate with nonprofit organizations and private investigators to unearth corporate
abuses around the world and identify viable legal claims for the injured parties.

Practice Areas
Leveraging the diverse legal backgrounds and unique investigative skills of its lawyers, Handley
Farah litigates complex matters across a broad range of practice areas, including:

       • Antitrust                                            • Fair Housing
       • Commodity Manipulation                               • Mistreated Farmers
       • Consumer Protection                                  • Police Misconduct
       • Disability Rights                                    • Securities Litigation
       • Employment Discrimination                            • Wage Theft
       • Exploited Foreign Labor                              • Whistleblower/False Claims Act

In litigating such cases, the lawyers at Handley Farah have recovered—through settlement and
trial verdicts—hundreds of millions of dollars for plaintiffs. The firm has also secured critical
injunctive relief that has halted discriminatory misconduct, reconfigured corporate policies,
modified unsafe products and reinvigorated competitive markets.

Antitrust and RICO Violations
Two of the largest practice areas at Handley Farah are devoted to antitrust enforcement and
consumer protection. The firm’s attorneys have considerable experience litigating class actions
that allege violations of the federal antitrust laws, Racketeer Influenced and Corrupt Organizations
Act (“RICO”), and consumer protection statutes.

The lawyers at Handley Farah have prosecuted many antitrust class actions against large
corporations that unlawfully conspired to eliminate competition, recovering hundreds of millions
of dollars in damages for class members. For example, lawyers at Handley Farah have served as
co-lead counsel in the following matters:

      In re: OSB Antitrust Litigation (E.D. Pa.): A class action alleging that manufacturers of
       oriented standard board conspired to reduce supply and inflate prices. Co-lead counsel
       secured $120 million in settlements for the class of purchasers.

      In re Hydrogen Peroxide Antitrust Litigation (E.D. Pa.): A class action alleging a price-
       fixing conspiracy by manufacturers of hydrogen peroxide. Co-lead counsel secured $100
       million in settlements for the class of purchasers.

      Allen v. Dairy Farmers of America, Inc. (D. Vt.): A class action alleging that dairy
       processors conspired to artificially depress raw milk prices and reduce compensation to
       dairy farmers. Co-lead counsel secured a $80 million settlement for the class of farmers.



                         777 6th Street, NW – 11th Floor – Washington, DC 20001
                                  T (202)-559-2411 – info@hfajustice.com
                                                                                                    4



      Jien et al v. Perdue Farms, Inc. et al (D.MD): A pending antitrust class action alleging that
       the leading poultry processors in the United States conspired to fix and depress the
       compensation of processing plant workers.

Handley Farah’s lawyers have also litigated dozens of class actions against multinational
corporations that have made fraudulent misrepresentations to the detriment of consumers, workers
and farmers. In litigating such cases involving deceptive business practices, lawyers at Handley
Farah have alleged violations of both RICO and consumer protection statutes. For example,
lawyers at Handley Farah have served as lead counsel in the following cases:

      Carlin v. Dairy America, Inc. (E.D. Cal.): A class action that accused several major dairy
       processors of fraudulently misreporting data to the federal government—in violation of
       RICO—for the purpose of depressing compensation to dairy farmers. Lead counsel secured
       a $40 million settlement for the class.

      True v. American Honda Motor Co. (C.D. Cal.): A class action alleging misrepresentations
       by Honda regarding fuel efficiency and battery issues in its vehicles. Co-lead counsel
       secured a cash settlement in excess of $50 million.

      Friedman v. Guthy-Renker (C.D. Cal.): A class action alleging misrepresentations
       regarding the side effects of haircare products. Co-lead counsel secured a $26.25 million
       cash settlement, resulting in payments to class members of as much as $20,000 each.

      Burrell et. al. v. Lackawanna County et. al (M.D. Pa): A pending collective and class action
       alleging that civilly detained debtors have been forced to work at a private recycling center,
       in violation of RICO and minimum wage laws.

Judicial Recognition
The work of Handley Farah’s lawyers has been praised by many courts. For example, in finally
approving a $40 million settlement in Carlin v. Dairy America, Inc. for a class of dairy farmers,
after more than a decade of litigation under founding partner George Farah’s leadership, the
Eastern District of California held in May 2019 that “the Court takes a favorable view of the
breadth and depth of experience of Plaintiffs’ Counsel, recognizes the extraordinary efforts they
made on behalf of the class, and … finds the settlement amount extraordinary.”

Similarly, in Adhikari v. Daoud & Partners, after years of adversarial litigation under the direction
of founding partner Matthew Handley that recovered millions of dollars for foreign workers who
were trafficked or killed, the Southern District of Texas noted in May 2017 “that herculean efforts
of Plaintiffs’ counsel have been in the highest traditions of the bar. No lawyer or group of lawyers
could have done more or done better.”




                         777 6th Street, NW – 11th Floor – Washington, DC 20001
                                  T (202)-559-2411 – info@hfajustice.com
                                                      George Farah is a Partner at Handley Farah & Anderson. He develops and
                                                      litigates cases against powerful corporate interests in pursuit of justice. He
                                                      has represented a broad array of clients with limited resources—including
                                                      workers, farmers, consumers, unions, small businesses and whistleblowers—
                                                      that have been significantly harmed by corporate abuses. On their behalf, he
                                                      has halted unjust business practices and recovered substantial financial
                                                      damages.

                                                      Mr. Farah is particularly adept at investigating and developing morally
                                                      compelling class action cases. He collaborates with nonprofit organizations
                                                      and private investigators to uncover hidden corporate misconduct and
                                                      identify viable legal claims.

                                                      In addition to conceiving and initiating cutting-edge class action cases, Mr.
                                                      Farah also vigorously litigates them. He has successfully litigated a broad
                                                      range of important cases around the country:

                                                      • Antitrust Violations: He has prosecuted many nationwide class actions
EDUCATION
                                                      against large corporations that have violated the antitrust laws. He has
   Harvard Law School, J.D., 2005                    successfully represented thousands of consumers and small businesses that
   Princeton University, B.A., 2000                  were overcharged due to price-fixing conspiracies or unlawful monopolies,
                                                      recovering hundreds of millions of dollars in damages.
AWARDS
   Selected “Super Lawyer” (2016-2018)               • RICO Violations: He has litigated multiple RICO actions alleging that
   The Paul and Daisy Soros Fellowship               corporations engaged in unlawful patterns of racketeering activity. In
                                                      particular, he has prosecuted RICO claims against corporations that have
SELECT PUBLICATIONS                                   made harmful fraudulent misrepresentations to government agencies.
   Book: "No Debate: How the Republican and
    Democratic Parties Secretly Control the           • Depressed Wages: He has litigated claims on behalf workers who were
    Presidential Debates," Seven Stories (2004)       wrongly deprived of compensation. Through both class and collective
   “Prominent Market Definition Issues in            actions, he has represented restaurant and construction workers around the
    Pharmaceutical Antitrust Cases,” Antitrust        country who were denied minimum wages, overtime pay, or lawful benefits.
    Magazine, Fall 2015 (with Laura Alexander)
                                                      • Whistleblowers: He has represented employees who have courageously
   “A Moral and Economic Case for a Living
    Wage Law,” The Washington Post, May 4,            blown the whistle on corporations that defrauded the federal government. He
    2006 (with Clayton Sinyai)                        has specifically represented whistleblowers in cases alleging that healthcare
                                                      companies and for-profit colleges made misrepresentations to collect
ADMISSIONS                                            millions of dollars in taxpayer funds.
   District of Columbia
   New York                                          In each of these cases, Mr. Farah aggressively litigated claims against well-
                                                      resourced defendants for as long as necessary to secure the best recovery. For
   U.S. District Court for the Southern District     example, in approving a $40 million settlement in Carlin v. Dairy America,
    of New York                                       Inc. for a class of dairy farmers victimized by RICO violations, after more
   U.S. District Court for the Eastern District of   than a decade of litigation under Mr. Farah’s leadership, the Eastern District
    New York                                          of California held that “the Court takes a favorable view of the breadth and
   U.S. District Court for the Northern District     depth of experience of Plaintiffs’ Counsel, recognizes the extraordinary
    of New York                                       efforts they made on behalf of the class, and … finds the settlement amount
                                                      extraordinary.”
   U.S. Court of Appeals for Second Circuit
Mr. Farah has also zealously engaged in pro bono litigation to safeguard our democracy and protect human rights. He
sued President Trump for violating the Emoluments Clause of the Constitution. He represented Holocaust survivors
in actions against companies who profited from Nazi-era slave labor. He obtained political asylum for applicants who
were tortured in Nepal. He represented Greenpeace against corporations that spied on and infiltrated the nonprofit. He
provided legal counsel to an affordable housing campaign pursued by Tenants and Workers United.

Prior to co-founding Handley Farah & Anderson, Mr. Farah was a partner at the law firm of Cohen Milstein Sellers &
Toll, where he focused on antitrust and human rights litigation for 14 years. He has repeatedly been named a “Super
Lawyer” by Super Lawyers magazine.

Before practicing law, Mr. Farah obtained his undergraduate degree in international relations from Princeton
University and earned his law degree at Harvard Law School. He was also the recipient of a Paul and Daisy Soros
Fellowship.

In addition to litigating, Mr. Farah has advocated for policies to strengthen democracy and address income inequality.
He founded and directed the nonprofit Open Debates to improve the presidential debate process, and he served as
Treasurer and General Counsel of the Campaign for a Living Wage, which raised wages for low-income public
employees. He currently serves on the board of The Modern Classrooms Project, which improves the education of
low-income students, and on the board of the American Independent Business Alliance, which supports locally-owned
businesses and the communities in which they operate.

Mr. Farah is the author of the book No Debate: How the Republican and Democratic Parties Secretly Control the
Presidential Debates from Seven Stories Press. His articles on legal and electoral issues have appeared in The
Washington Post, The Boston Globe, The Philadelphia Inquirer, Antitrust Magazine, Extra! Magazine, The Denver
Post and other publications. PBS called Mr. Farah a “remarkable author” who exposed the “secretive process by which
party handlers ensure there won’t be a real discussion of the issues” at the presidential debates.

Mr. Farah has appeared on over 50 television programs and hundreds of radio programs to discuss legal and political
matters, including “Nightline,” “20/20,” “NOW with Bill Moyers,” “CBS Evening News,” “NBC Nightly News,”
“CNN Lou Dobbs Tonight,” “Lester Holt Live,” “FOX and Friends,” and “Countdown.” He has also given several
talks about the political process and electoral reform issues at colleges and universities.

He lives in New York City with his wife and two children.

Notable Cases

• Jien et al v. Perdue Farms, Inc. et al (D.MD): Mr. Farah currently serves as co-lead counsel in this antitrust class
action, which alleges that the leading poultry processors in the United States conspired to fix and depress the
compensation of processing plant workers.

• Carlin v. Dairy America, Inc. (E.D. Cal.): Mr. Farah served as lead counsel in this class action, which accused several
dairy processors of misreporting data to the federal government—in violation of RICO—for the purpose of depressing
compensation to dairy farmers. Lead counsel secured a $40 million settlement for the class.

• In re: OSB Antitrust Litigation (E.D. Pa.): Mr. Farah served as co-lead counsel in this antitrust action, which alleged
that manufacturers of oriented standard board conspired to reduce supply and increase prices. Lead counsel secured a
$120 million settlement for the class of purchasers.

• In re Hydrogen Peroxide Antitrust Litigation (E.D. Pa.): Mr. Farah served as co-lead counsel in this antitrust action,
which alleged a price-fixing conspiracy by manufacturers of hydrogen peroxide. Lead counsel secured a $100 million
settlement for the class of purchasers.
• Allen v. Dairy Farmers of America, Inc. (D. Vt.): Mr. Farah served as co-lead counsel in this antitrust class action,
which accused Dairy Farmers of America and Dairy Marketing Services of conspiring to depress raw milk prices.
Lead counsel secured a $80 million settlement for the class of dairy farmers.

• In re: Nexium Antitrust Litigation (D. Ma.): Mr. Farah served as co-lead counsel in this pay-for-delay lawsuit alleging
that AstraZeneca PLC, the brand manufacturer of the drug Nexium, paid rival manufacturers to substantially delay the
introduction of generic versions of the drug.

• In re: Publication Paper Antitrust Litigation (D. Ct.): Mr. Farah served as co-lead counsel in this antitrust class
action, which alleged that the two largest manufacturers of publication paper had fixed prices. Plaintiffs certified a
class and defeated summary judgment, and the case was settled on the eve of trial.

• Moehrl v. National Association of Realtors, et al. (N.D. Ill): Mr. Farah is currently counsel in this antitrust class
action, which alleges that the National Association of Realtors and the four largest real estate brokerages conspired to
inflate the commissions charged to sellers of homes.

• Burrell et. al. v. Lackawanna County et. al (M.D. Pa): Mr. Farah is currently counsel in this class action, which
alleges that civilly detained debtors were forced to work at a private recycling center, in violation of RICO and
minimum wage laws.

• Provost v. First Gauranty Bank (E.D. La): Mr. Farah serves as counsel in this lawsuit, which alleges that a bank
made fraudulent misrepresentations to the United States Department of Agriculture, in violation of RICO, in order to
reduce loan payments to an African-American sugarcane farmer.

• Belle et al v. The City of New York (S.D. NY): Mr. Farah currently serves as counsel in this class action, which alleges
that the New York City Police Department engages in the unconstitutional practice of detaining people to conduct
record searches when no reasonable suspicion exists to do so.

• CREW, et al. v. Trump (S.D.N.Y.): Mr. Farah serves as counsel in this lawsuit against President Trump for violating
the Emoluments Clause of the Constitution by accepting payments from foreign and domestic governments.
                                                      Matthew Handley is a partner at Handley Farah & Anderson. For more
                                                      than fifteen years, Mr. Handley has dedicated his legal career to securing
                                                      justice for victims of corporate and government wrongdoing. He has
                                                      successfully litigated individual and class action cases in courts around the
                                                      country. The cases brought by Mr. Handley have returned millions of
                                                      dollars to people injured and exploited by corporations and governments.

                                                      In the course of his legal career, Mr. Handley has principally pursued cases
                                                      that have championed three categories of rights: worker rights, civil rights
                                                      and investor rights.

                                                      As a lawyer for workers, Mr. Handley has pursued more than one hundred
                                                      cases against corporations that have refused to pay lawful wages or required
                                                      benefits to their employees. Domestically, he has represented workers
                                                      across a range of industries—from construction to restaurant to janitorial
                                                      services—who were systematically denied the minimum wage, overtime
                                                      pay or lawful benefits. He has also represented workers in the United States
EDUCATION                                             who were victimized by conspiracies to fix and depress wages in violation
   University of Texas School of Law,                of the federal antitrust laws and by conspiracies to detain workers in
    J.D., high honors, 2002                           violation of RICO.
   Princeton University, B.S.E., 1997
                                                      Additionally, Mr. Handley has represented workers around the world who
CLERKSHIP
                                                      have been exploited by corporations. This work has included representing
   Judge William Wayne in U.S. District Court        foreign laborers who were trafficked, injured or killed while employed by
    for Western District of Texas                     U.S. contractors or subcontractors abroad. Mr. Handley’s work on behalf
AWARDS                                                of trafficked laborers is featured prominently in the 2018 book, The Girl
                                                      from Kathmandu, Twelve Dead Men and a Woman’s Quest for Justice, by
   2018 Finalist for Public Justice’s Trial          award-winning journalist Cam Simpson. In Adhikari v. Daoud & Partners,
    Lawyer of the Year
                                                      the lawsuit chronicled in that book, the Southern District of Texas noted
   2009 Advocate of the Year – Human Rights          that the “herculean efforts of Plaintiffs’ counsel have been in the highest
    Organization of Nepal                             traditions of the bar. No lawyer or group of lawyers could have done more
ADMISSIONS                                            or done better.” Mr. Handley has appeared before the United Nations
                                                      Human Rights Council arguing for stronger protections for the segment of
   District of Columbia                              the global workforce that is most vulnerable to trafficking abuses.
   New York
   U.S. District Court for the District of           As a civil rights lawyer, Mr. Handley has pursued cases that have targeted
    Maryland                                          various forms of discrimination, including employment discrimination,
                                                      housing discrimination, disability discrimination and police misconduct.
   U.S. District Court for the District of           He has represented blind employees who were denied equal access to
    Columbia
                                                      government services, educational facilities and technologies; tenants who
   U.S. District Court for the Southern District     were denied housing based on their race and lawful source of income;
    of New York                                       persons who were denied employment based on racially or sexually
   U.S. District Court for the Eastern District of   discriminatory policies and practices; and persons with disabilities who
    New York                                          were denied access to restaurants and other places of public
                                                      accommodation. These cases have recovered millions of dollars for the
   U.S. Court of Appeals for the Second Circuit
                                                      victims and changed the policies and practices that gave rise to the cases.
In pursuing these civil rights cases, Mr. Handley has often collaborated with and represented nonprofit organizations
committed to exposing and eliminating unlawful discrimination. Mr. Handley has also been a frequent advocate before
city councils and state legislatures for the expansion of civil rights protections in the workplace, testifying in support
of stronger civil rights protections for the most vulnerable members of our communities.

Finally, as a securities lawyer, Mr. Handley has litigated national cases against publicly-traded corporations that
defrauded thousands of investors with false and misleading statements. He has worked on multiple securities class
actions that recovered hundreds of millions of dollars for investors, including pensions funds, mutual funds and
individuals.

Prior to founding Handley Farah & Anderson, Mr. Handley was the Director of Litigation at the Washington Lawyers’
Committee for Civil Rights and Urban Affairs, one of the nation’s preeminent civil rights non-profit law firms, where
he directed the Committee’s active litigation docket. Prior to joining the Committee, Mr. Handley was a partner at the
law firm of Cohen Milstein Sellers & Toll, one of the most respected firms in the country fighting against corporate
abuses. Before joining Cohen Milstein Sellers & Toll, Mr. Handley was a litigation associate at the law firm of
Covington & Burling.

Mr. Handley graduated from Princeton University in 1997 with a degree in civil engineering. He subsequently joined
the Peace Corps as a volunteer in Nepal, where he served for two years as a rural construction engineer. When he
returned to the United States, he earned his law degree at the University of Texas School of Law in 2002. After
graduating from law school, he served as a law clerk for the Honorable William Wayne Justice, United States District
Judge for the Western District of Texas.

Mr. Handley was a 2018 Finalist for Public Justice’s Trial Lawyer of the Year. He was named Advocate of the Year
by the Human Rights Organization of Nepal. He has been recognized by Super Lawyers magazine as a Rising Star.

He lives in Takoma Park, Maryland with his wife and two children.

Notable Cases

• Jien et al v. Perdue Farms, Inc. et al (D.MD): An antitrust class action alleging that the leading poultry processors
in the United States conspired to fix and depress the compensation of processing plant workers in violation of the
Sherman Act.

• Burrell et. al. v. Lackawanna County et. al (M.D. Pa): A pending collective and class action alleging that civilly-
detained debtors were forced to work at a private recycling center, in violation of RICO and both federal and
Pennsylvania minimum wage laws.

• Stanley, et al. v. Barbri (N.D. Tex.): A disability rights case that successfully compelled the country’s leading bar
exam preparation course to make its on-line course accessible to blind students.

• Little, et al. v. Washington Metro Area Transit Authority (D.D.C.): A class action on behalf of thousands of African
American applicants for employment at Washington DC’s mass transit system who were rejected because of a racially
discriminatory criminal record screening policy. The case resulted in a policy change and a $6.5 million fund to
compensate victims.

• Equal Rights Center v. Archstone (D. Md.) and Equal Rights Center v. Equity Residential (D. Md.): Fair Housing
Act cases litigated on behalf of a disability-rights organization alleging that housing developers failed to design and
construct housing accessible to the disability community. The case resulted in thousands of apartment units across the
country being made accessible.
• Adhikari et al. v. Daoud; Lama v. Blue Marine Services; Dahal v. Supreme Food Services (OALJ): Cases brought on
behalf of foreign workers who were trafficked, injured or killed while working for U.S. contractors or subcontractors
abroad, returning millions of dollars to victims and their families.

• American Council of the Blind, et al. v. General Services Administration (D.D.C): A disability rights case that
compelled the U.S. government agency in charge of accessibility to make its own website portal accessible to
thousands of blind government contractors.

• Ayala, et al. v. Tito Contractors (D.D.C): A wage theft collective action returning over half a million dollars to
construction workers denied lawful wages by their employer.

• Provost v. First Guaranty Bank (E.D.LA): A case alleging that a bank made fraudulent misrepresentations to the
United States Department of Agriculture, in violation of RICO, in order to reduce loan payments to an African-
American sugarcane farmer.
                                              William Anderson is a partner at Handley Farah & Anderson. Mr.
                                              Anderson’s practice primarily focuses on advancing the rights of
                                              consumers who have been harmed by companies as well as representing
                                              victims of antitrust violations by large corporations.

                                              Since entering private practice 14 years ago, Mr. Anderson has
                                              successfully advocated for consumers in state and federal courts across the
                                              country. In so doing, Mr. Anderson has litigated consumer and antitrust
                                              class actions against some of the largest corporations in the world and
                                              achieved excellent results for his clients.

                                              Mr. Anderson has litigated a broad range of consumer class actions. He
                                              has sued companies for selling defective products, including those that
                                              physically harm consumers; for making false statements in their
                                              advertisements about their products; and for failing to honor their
                                              warranties when their products have malfunctioned. In these and other
                                              cases, Mr. Anderson has halted deceptive and dangerous business
                                              practices and recovered hundreds of millions of dollars for consumers that
EDUCATION                                     were harmed by them.
   American University, Washington
    College of Law, J.D., 2004                For example, in Lockabey, et al. v. American Honda Motor Co., Inc., Mr.
                                              Anderson recovered more than $50 million for thousands of consumers
   The George Washington University,
    B.A., cum laude, 2001
                                              who purchased Honda Civic Hybrid vehicles, after Honda had made false
                                              statements about the vehicle’s fuel efficiency and hybrid batteries.
CLERKSHIP                                     Similarly, in Friedman, et al. v. Guthy-Renker LLC, Mr. Anderson
   Law clerk to Judge Rhonda Reid            recovered $26.25 million for thousands of consumers who purchased a
    Winston of the District of Columbia       falsely advertised haircare product that caused widespread hair loss and
    Superior Court                            scalp irritation.
AWARDS
                                              Mr. Anderson has also litigated nationwide antitrust class actions. He is
   Selected as a District of Columbia        currently counsel in Moehrl v. National Association of Realtors, et al.,
    “Rising Star” (2014-2018)
                                              which alleges that the National Association of Realtors and the four
ADMISSIONS                                    largest real estate brokerages conspired to inflate the commissions charged
   District of Columbia                      to sellers of homes. He is also currently counsel in Jien et al v. Perdue
                                              Farms, Inc. et al, which alleges that the leading chicken processors
   Colorado                                  conspired to depress the wages of chicken processing plant workers.
   Pennsylvania
   U.S. District Court for the District of
                                              Before co-founding Handley Farah & Anderson, Mr. Anderson was a
    Columbia                                  partner with the law firm Cuneo Gilbert & LaDuca, one of the premier
                                              consumer law firms in the country. At Cuneo Gilbert & LaDuca, Mr.
   U.S Court of Appeals for the DC Circuit   Anderson acted as lead or co-lead counsel in numerous consumer class
   U.S. District Court for the District of   actions.
    Colorado
Mr. Anderson obtained his undergraduate degree, with honors, from The George Washington University in 2001, and
he earned his law degree at America University, Washington College of Law in 2004. Immediately after graduating
from law school, he worked as a law clerk to Judge Rhonda Reid Winston in the District of Columbia Superior Court,
handling a felony 1 trial calendar of the most severe murder and sexual abuse cases.

Mr. Anderson was recognized as a Rising Star by Super Lawyers from 2014-2018. He has also lectured and written
on class action litigation strategy and tactics.

Mr. Anderson lives in Boulder, Colorado with his wife and two children. Beyond the practice of law, Mr. Anderson is
an avid skier and mountain biker. He is also active in his community, coaching children’s sports and participating in
the Boulder Rotary Club. He speaks Spanish, having lived in Spain and Chile.

Notable Cases

• True v. American Honda Motor Co. (C.D. Cal.): Mr. Anderson spearheaded this first-of-its-kind class action
regarding fuel efficiency and battery issues in Honda Civic Hybrid vehicles. Anderson served as class counsel in the
lawsuit, which, after several years of contentious litigation, produced a settlement with actual cash benefits realized of
well over $50 million.

• Friedman v. Guthy-Renker (C.D. Cal.): Mr. Anderson served as co-lead counsel in this class action alleging hair loss
and scalp irritation caused by haircare products. After years of contentious litigation, in 2017 the Court approved a
$26.25 million cash settlement with no reversion, resulting in payments to class members of as much as $20,000 each.

• Gornstein v. TimberTech (D.C. Mass): Mr. Anderson served as co-lead counsel in this class action alleging a defect
in certain decking manufactured by TimberTech. After protracted negotiations, a settlement providing free
replacement decking and a $4.50 per square foot labor reimbursement was approved by the Court.

• Alea v. Wilson Sporting Goods Co. (N.D. Ill.): Mr. Anderson served as lead counsel in this class action alleging the
sale of defective baseball bats. After years of contentious litigation, Mr. Anderson secured a settlement providing
warranty extensions and offering free inspection and new replacement bats for thousands of consumers.
• Precht v. Kia Motors America (C.D. Cal.): Mr. Anderson served as co-lead counsel in this class action alleging the
sale of vehicles with defective electronic brake systems. Co-lead counsel secured a settlement that resulted in a recall
and repair of vehicles for thousands of consumers.
• Hadley v. Subaru of America, Inc. (D. N.J.): Mr. Anderson served as co-lead counsel in this class action alleging that
certain Subaru vehicles contained defective safety latches. The litigation resulted in a worldwide recall, thus saving
many lives.

• In re Global Concepts Limited, Inc. (S.D. Fla.): Mr. Anderson served as co-lead counsel in this class action
concerning more than three million falsely advertised pest control devices. Along with co-counsel, he negotiated a
nationwide settlement providing full refunds to class members with no cap on claims or risk of pro rata reduction.

• Ardon v. City of Los Angeles (L.A. Sup. Ct.): Mr. Anderson served as counsel in this case challenging the improper
collection of telephone taxes by the City of Los Angeles. The settlement, which included the establishment of a
settlement fund of $92,500,000, was approved by the Court.

• Jien et al v. Perdue Farms, Inc. et al (D. MD): Mr. Anderson is co-lead in a pending antitrust class action alleging
that the leading poultry processors in the United States conspired to fix and depress the compensation of processing
plant workers in violation of the Sherman Act.
• Moehrl v. National Association of Realtors, et al. (D. Ill): Mr. Anderson is counsel in a pending antitrust class action
alleging that the National Association of Realtors and the four largest real estate brokerages conspired to inflate the
commissions charged to sellers of homes.

• Burrell et. al. v. Lackawanna County et. al (M.D. Pa): Mr. Anderson is counsel in a pending collective and class
action alleging that civilly detained debtors were forced to work at a private recycling center, in violation of RICO and
both federal and Pennsylvania minimum wage laws.
                                           Rebecca Chang is an Associate Attorney at Handley Farah & Anderson,
                                           where she represents workers, consumers and vulnerable populations who
                                           have been harmed by corporate misconduct and government abuse.

                                           Ms. Chang litigates class actions around the country involving antitrust
                                           violations, consumer fraud, and civil rights violations. She also litigates the
                                           individual claims of whistleblowers who disclose fraudulent activity.

                                           As an antitrust lawyer, Ms. Chang is currently counsel in several major
                                           antitrust actions, including Jien et al v. Perdue Farms, Inc. et al, which alleges
                                           that poultry processors conspired to depress the compensation of processing
                                           plant workers, and Moehrl v. National Association of Realtors, et al., which
                                           alleges that the National Association of Realtors and four largest real estate
                                           brokerages conspired to inflate commissions charged to sellers of homes.

                                           As a lawyer for consumers, Ms. Chang is counsel in multiple nationwide class
                                           actions alleging that companies made material misrepresentations about their
                                           products, breached their warranties, and/or sold defective products. Those
EDUCATION
                                           cases involve some of the most widely used consumer products in the country,
   Harvard Law School, J.D., cum          including Ford-F150 trucks, Apple iPhones, Volkswagen vehicles, Samsung
    laude, 2016                            smartwatches, and Jeep vehicles.
   Yale University, B.A., cum laude,
    2008                                   Ms. Chang also has substantial experience representing whistleblowers under
AWARDS                                     the False Claims Act and SEC’s whistleblower program. She has litigated
                                           whistleblower claims involving Medicare fraud, private equity fraud,
   Ford Foundation Fellowship             accounting schemes, misleading financial product sales, and violations of the
   Heyman Fellowship                      Stark anti-kickback laws.
ADMISSIONS
                                           Ms. Chang obtained her undergraduate degree from Yale University and her
   New York                               law degree from Harvard Law School, where she was an editor-in-chief of the
   District of Columbia                   Harvard Civil Rights-Civil Liberties Law Review and a Dean’s Scholar in
                                           Corporations, Property and Taxation. Ms. Chang was also an Honors Program
   U.S. District Court for the Northern
                                           Intern in the Office of General Counsel at the SEC in Washington, DC, and a
    District of New York
                                           Ford Foundation Public Interest Fellow at the National Consumer Law Center.

                                           Prior to Harvard Law, Ms. Chang worked in Hong Kong, helping oversee a
                                           multi-million-dollar portfolio of philanthropic grants and social enterprise
                                           investments. She also worked as a program manager in an economic policy
                                           research group.

                                           Ms. Chang is fluent in Mandarin Chinese, and admitted to the bar in New
                                           York and Washington, DC.
Notable Cases

      Jien et al v. Perdue Farms, Inc. et al (D.MD): Ms. Chang currently serves as co-lead counsel in this antitrust
       class action, which alleges that the leading poultry processors in the United States conspired to fix and depress
       the compensation of processing plant workers.

      Moehrl v. National Association of Realtors, et al. (N.D. Ill): Ms. Chang is currently counsel in this antitrust
       class action, which alleges that the National Association of Realtors and the four largest real estate
       brokerages conspired to inflate the commissions charged to sellers of homes.

      Orshan v. Apple Inc. (N.D. Ca): Ms. Chang is counsel in this consumer class action, which alleges that certain
       Apple devices, including iPads and iPhones with 16 GB of memory, possess materially less storage than
       promised.

      Carter v. Ford Motor Company (S.D. Fla): Ms. Chang is counsel in this consumer class action, which alleges
       that certain Ford F-150 vehicles suffer from a defect that warps the dashboard.

      Clemmons et. al. v. Samsung Electronics America, Inc (D. N.J.): Ms. Chang is counsel in this consumer class
       action, which alleges the Samsung Gear S Smartwatch does not live up to Samsung’s assertions concerning
       battery life.

      Dickinson v. Volkswagen Group of America, Inc. (N.D. N.Y): Ms. Chang is counsel in this consumer class
       action, which alleges that certain Volkswagen vehicles suffer from a defect that causes them to abruptly stop.

      Shuman v. SquareTrade (N.D. Cal.): Ms. Chang is counsel in this consumer class action, which alleges that
       SquareTrade systematically failed to pay consumers their entitled reimbursements under their Protection Plans.

      Flores v. FCA US, LLC (E.D. Mich.): Ms. Chang is counsel in this consumer class action, which alleges that
       2015-2017 Jeep Renegade and Ram ProMaster City vehicles were falsely advertised and possess defective
       cooling fans.

      Wyse v. Gerard Roof Products, LLC (N.D. Fla.): Ms. Chang is counsel in this consumer class action, which
       alleges that stone-coated metal roofing sold by Gerard Roof Products, LLC was falsely advertised and suffers
       from a significant defect.

      Belle et al v. The City of New York (S.D. NY): Ms. Chang currently serves as counsel in this class action, which
       alleges that the New York City Police Department engages in the unconstitutional practice of detaining people
       to conduct record searches when no reasonable suspicion exists to do so.
                                           Rachel Nadas is an Associate Attorney at Handley Farah & Anderson, where
                                           she represents a variety of clients harmed by corporate misconduct and
                                           government abuse. She litigates both individual and class action cases involving
                                           wage theft, exploited foreign labor, antitrust violations, consumer fraud, housing
                                           discrimination, employment discrimination and other civil rights violations.

                                           Prior to joining HFA, Ms. Nadas was a Staff Attorney in the Economic Justice
                                           and Immigrant Advocacy programs at the Legal Aid Justice Center in Virginia.
                                           While at the Legal Aid Justice Center, Ms. Nadas developed and litigated claims
                                           involving violations of the Fair Debt Collection Practices Act and the civil rights
                                           of immigrants. She also represented low-income individuals sued by debt
                                           buyers, medical providers, and banks as well as immigrants in bond and removal
                                           proceedings. Prior to joining Legal Aid Justice Center Ms. Nadas clerked for the
                                           Honorable Frank Montalvo in the United States District Court for the Western
                                           District of Texas.
EDUCATION
                                           Ms. Nadas has had a longstanding commitment to worker and immigrant rights.
   American University Washington         Prior to law school, she worked at the D.C. Employment Justice Center and the
    College of Law, J.D., magna cum        Legal Aid Society of D.C. During law school, she interned for the Southern
    laude, 2015                            Poverty Law Center’s Immigrant Justice Project and the East Bay Community
   Brandeis University, B.A., magna       Law Center.
    cum laude, 2009
CLERKSHIP                                 Ms. Nadas is the author of Damaged Bodies, Damaged Lives: Immigrant Worker
                                          Injuries as Dignity Takings, 92 Chicago-Kent L. Rev. 1155 (2017) (with Jayesh
   Judge Frank Montalvo in U.S. District Rathod) and Justice for Workplace Crimes: An Immigration Law Remedy, 19
    Court for Western District of Texas
                                          Harv. Latino L. Rev 137 (2016).
PUBLICATIONS
   "Damaged Bodies, Damaged Lives:        Ms. Nadas received her B.A., magna cum laude, from Brandeis University. She
    Immigrant Worker Injuries as Dignity   attended law school at American University Washington College of Law, where
    Takings," 92 CHICAGO-KENT L.           she was a Public Interest/Public Service Scholar and graduated Order of the Coif,
    REV. 1155 (2017) (with Jayesh          magna cum laude. Upon graduation from law school, Ms. Nadas was awarded
    Rathod)                                the Dean’s Award for Professional Responsibility for her clinical work and the
   "Justice for Workplace Crimes: An      Washington College of Law Alumni Award for her contributions to student
    Immigration Law Remedy," 19            activities and the progress of the law school.
    HARV. LATINO L. REV 137 (2016)
                                           Ms. Nadas lives in Washington, D.C. Outside of work she enjoys long distance
ADMISSIONS
                                           running, visiting national parks, and baking. Ms. Nadas speaks Spanish.
   Virginia
                                           Ms. Nadas is admitted to practice only in Virginia. She is not yet admitted in the
                                           District of Columbia and is practicing under the supervision of a member of the
                                           D.C. Bar.
Notable Cases

• Burrell et. al. v. Lackawanna County et. al (M.D. Pa): A pending collective and class action alleging that civilly-
detained debtors were forced to work at a private recycling center, in violation of RICO and both federal and
Pennsylvania minimum wage laws.

• Jien et al v. Perdue Farms, Inc. et al (D.MD): An antitrust class action alleging that the leading poultry processors
in the United States conspired to fix and depress the compensation of processing plant workers in violation of the
Sherman Act.

• Martin v. Apartment Investment Management Corporation et. al (D.C. Super. Ct.): A class action alleging unlawful
source of income discrimination against Section 8 voucher holders.

• Opiotennione v. Facebook (N.D. Cal): A class action alleging that Facebook unlawfully discriminated against women
and older people in disseminating advertising for financial services products.

• Housing Rights Initiative et. al. v. Bozutto et. al. (D.M.D): A class action alleging that several property management
companies unlawfully discriminated against older people in their advertisements to prospective tenants on Facebook.

• Provost v. First Guaranty Bank (E.D.LA): A case alleging that a bank made fraudulent misrepresentations to the
United States Department of Agriculture, in violation of RICO, in order to reduce loan payments to an African-
American sugarcane farmer.
